Citation Nr: 1526822	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  14-00 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease.  

2.  Entitlement to service connection for coronary artery disease.  


REPRESENTATION

Appellant represented by:	Kenneth H. Dojaquez, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to December 1977, and from December 1980 to June 1994.  His decorations include the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a February 2015 video conference hearing; a transcript of the hearing is associated with the claims file.  

At the February 2015 hearing, the Veteran raised the matter of entitlement to service connection for diabetes mellitus.  As this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdication over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for coronary artery disease, based essentially on a finding there was no evidence of such in service, or evidence relating the disability to his active service.  

2.  Evidence received since the September 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for service connection for coronary artery disease, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran served on board a ship that operated temporarily in Vietnam inland waterways.  


CONCLUSIONS OF LAW

1.  The September 2006 rating decision denying the claim for service connection for coronary artery disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2014).  

2.  New and material evidence has been received to reopen the claim of service connection for coronary artery disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The Veteran is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2014).  

4.  Coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for coronary artery disease and finds that service connection is warranted for coronary artery disease.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

New and Material Evidence Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or    when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted  by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Historically, a September 2006 rating decision denied the Veteran's claim for service connection for coronary artery disease, based essentially on findings there was no evidence of such in service, or evidence relating the disability to his active service.  The evidence in the record at the time included the Veteran's service treatment records that revealed complaints of chest pain, as well as post-service treatment records that reflected diagnoses of coronary artery disease.  The Veteran did not appeal this matter, and no additional evidence pertinent to the issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the September 2006 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200, 20.202, 20.1103.  The instant claim for service connection was received in April 2011.  

Since the September 2006 rating decision, the Veteran has submitted additional evidence reflecting his ongoing coronary artery disease, as well as testimony that he set foot in Vietnam, and that he was aboard a ship that was in the inland waterways of Vietnam.  He has also submitted evidence from the National Archives showing the various locations of transportation aboard the ship that was in the inland waterways of Vietnam.  This evidence is new in that it was not previously of record at the time of the September 2006 rating decision, and it is material, since it provides evidence supporting a basis for a grant, which had not been previously of record.  Thus, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for coronary artery disease.  

Service Connection Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A lay person is competent to report on the onset and recurrence of his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the list of diseases provided in 38 C.F.R. § 3.309(e), including coronary artery disease, shall be service-connected if the requirements of 38 U.S.C.A. § 11116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113, 38 C.F.R. § 3.307(d) are also satisfied.  

In Haas v. Peake, 525 F.3d 1168, 1187-90 (Fed. Cir. 2008), the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A veteran who never when ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Haas, 525 F.3d at 1193-94; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-90; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran's service personnel records show that he had service aboard the U.S.S. Sample (DE 1048) from September 1971 to May 1972.  February 2015 correspondence from the National Archives indicated that the U.S.S. Sample, according to the deck logs, traveled to the Cua Viet River in April 1972.  

In September 2010, the Veterans Benefit Administration issued a Training Letter detailing the procedures for adjudicating claims based on herbicide exposure from Navy veterans.  The training letter explained that such vessels as gun line ships, aircraft carriers, and supply and support ships were referred to as "Blue Water" navy as they operated in the blue-colored waters of the open ocean.  Smaller vessels based along the close coastal waters or within the inland waterways of Vietnam were referred to as the "Brown Water" navy as they operated on the muddy, brown-colored inland waterways of Vietnam.  VA has also promulgated a listing of the Navy ships associated with service in Vietnam and hence exposure to herbicide agents.  See Training Letter 10-06 (Sept. 2010); VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.k.  

The Board observes that the list of "Brown Water" ships does not include the U.S.S. Sample ((DE 1048).  Nonetheless, Training Letter 10-06 provides that, when evaluating deck log information, adjudicators should look for statements such as "maneuvering at various speeds into..." and references to such locations as "Cua Viet River," "Saigon River," Mekong River Delta," and "Ganh Rai Bay" or "Rung Sat Special Zone," keeping in mind that anchoring in one of these locations is not eh same as anchoring in an open deep-water port.  Rather, "these are inland waterways and the presumption of exposure applies to anchorage associated with them."  

The National Archives reflects that the U.S.S. Sample traveled to Cua Viet River on April 27, 1972. The Veteran's personnel records document he was aboard the U.S.S. Sample at this time.  Moreover, the Veteran testified at the February 2015 hearing that he set foot in Vietnam.  Regardless of whether the Veteran actually set foot on the landmass of Vietnam, the credibility of the Veteran's statements not in question by the Board, the evidence shows that the U.S.S. Sample traveled to locations identified by Training Letter 10-06 as inland waterways.  As the evidence thus establishes that the ship aboard which the Veteran served, the U.S.S. Sample, operated temporarily in Vietnam inland waterways, he "served in the Republic of Vietnam" as that term is used in VA laws and regulations.  The Veteran is therefore presumed to have been exposed to Agent Orange, and his coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Entitlement to service connection for coronary artery disease is therefore warranted on a presumptive basis.   


ORDER

New and material evidence having been received, the claim of service connection for coronary artery disease is reopened.  

Service connection for coronary artery disease is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


